TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 29, 2014



                                      NO. 03-13-00820-CV


                                City of El Paso, Texas, Appellant

                                                 v.

    Greg Abbott, Attorney General of Texas and Stephanie Townsend Allala, Appellees




         APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
   REVERSED AND RENDERED ON REHEARING -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the district court on December 2, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s order. We therefore order that the opinion and judgment dated August 1,

2014, are withdrawn; and that the Court reverses the district court’s order denying the City of El

Paso, Texas’s plea to the jurisdiction and renders judgment granting the plea; and dismissing

Stephanie Townsend Allala’s claims for mandamus relief. Appellee Allala shall pay all costs

relating to this appeal, both in this Court and the court below.